Citation Nr: 1139525	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to a TDIU rating. 

In December 2009, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.  

In a March 2010 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The claim for a TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2011). VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011). In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2011).  

In this case, the Veteran does not meet the objective, minimum percentage requirements in 38 C.F.R. § 4.16(a), for consideration of a TDIU, as service connection is in effect for chronic lumbar strain with degenerative disc disease at 10 percent disabling and radiculopathy of the bilateral lower extremities, each at 10 percent disabling. See 38 C.F.R. § 4.25, Table I (2011). 

Pursuant to the Board's March 2010 remand request, the Veteran underwent a VA examination for the examiner to, in pertinent part, render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. The examiner reviewed the claims file, noted the pertinent medical evidence, and opined that the Veteran's degenerative disc disease and spondylosis of the lumbar spine with canal stenosis and bilateral radiculopathy had severe effects on activities of daily living and employment. He listed the Veteran's employment restrictions as follows: restricted from prolonged periods of standing or sitting in excess of 30 minutes, repetitious bending, stooping, and lifting in excess of 15 pounds, walking in excess of 100 feet repeatedly would likely trigger out flares, and climbing ladders were not recommended. The examiner noted that further limitations on the Veteran would include avoiding operating dangerous machinery because of the Veteran's persistent use of narcotic agents.

The Board finds that the July 2010 VA examiner did not explicitly address the impact that the Veteran's service-connected disabilities have on the ability to maintain substantially gainful employment, thus an additional VA opinion is necessary. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). The RO should arrange for the Veteran's claims file to be reviewed by the VA examiner who prepared the July 2010 VA examination report, if available, for the purpose of preparing an addendum.    

Moreover, the Board finds that the evidence of record raises the question of possible entitlement to an extraschedular rating for a TDIU based on the Veteran's service-connected disabilities. In addition, in September 2011 argued that an extraschedular grant of entitlement to TDIU is warranted. Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the case is referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination of whether his disability picture requires the assignment of a TDIU on an extraschedular basis.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the July 2010 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the claim for TDIU. The examination report should reflect that such review has been accomplished. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities render the Veteran unable to secure or maintain substantially (more than marginal) gainful employment consistent with educational and employment experience. The examiner should also address the impact, if any, of the Veteran's non-service connected disabilities on the Veteran's ability to maintain substantially employment. All opinions expressed must be supported by a complete rationale. If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible. If the VA examiner determines that an additional clinical evaluation is necessary to render an opinion, then that opportunity should be made available.

2. Next, refer the Veteran's claim for a TDIU to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the assignment of an extraschedular rating. 38 C.F.R. § 4.16(b) (2011). 

3. After completion of the above and any additional notice or development deemed appropriate, reconsider the Veteran's TDIU claim, to include on an extraschedular basis. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).





